Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
 
Amendment Entry
2.	Applicant's amendment and response filed July 11, 2022 is acknowledged and has been entered. Claim 35 has been added.  Accordingly, claims 20, 21, 25, 26, and 30-35 are pending and are under examination.

Withdrawn Rejections / Objections
3.	In light of Applicant’s amendment and arguments as well as USPTO research team’s findings on the EPIGENTEK reference publication date, the rejection of claims 20, 21, 25, 26, and 30-34 under 35 U.S.C. 103 as being unpatentable over EPIGENTEK (SeroFlash SARS-CoV-2 Neutralizing Antibody Assay Fast Kit (May 20, 2020)) in view of Yang et al. RSC Adv. 7: 48095-48101 (2017)) and (Li et al. (J. Med. Virol. 92: 1518-1524 (April 13, 2020)), is hereby, withdrawn.

Claim Objections
4.	Claim 20, step b) is objected to in reciting, “analyzing binding the neutralizing antibody.”  It should recite, “analyzing binding of the neutralizing antibody.”  
5.	Claim 25, step a) ii) in line 3 is objected to in reciting, “non-human Fc region is capable binding the anti-non-human IgG binding agent.”  It should recite, “non-human Fc region is capable of binding the anti-non-human IgG binding agent.”  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 20, 21, 25, 26, and 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20, step b), lines 3-8 is confusing in reciting, 
“wherein an absence of binding of the second molecular component and an absence of a detectable signal or weakly detectable signal in the first test zone indicates the presence of the neutralizing antibody in the sample, and 
wherein a presence of binding of the second molecular component and a presence of a detectable signal or weakly detectable signal in the first test zone indicates the absence of the neutralizing antibody in the sample” 	
	because the recitation of “weakly detectable signal” indicates both or either the presence or absence of the neutralizing antibody.  Accordingly, it is unclear as recited how the presence or absence of neutralizing antibody is detected.
Claim 25, step b), lines 2-7 is confusing in reciting, 
“wherein an absence of binding of the second molecular component and an absence of a detectable signal or weakly detectable signal in the first test line indicates the presence of the neutralizing antibody in the sample, and 
wherein a presence of binding of the second molecular component and a presence of a detectable signal or weakly detectable signal in the first test line indicates the absence of the neutralizing antibody in the sample” 	
	because the recitation of “weakly detectable signal” indicates both or either the presence or absence of the neutralizing antibody.  Accordingly, it is unclear as recited how the presence or absence of neutralizing antibody is detected.
Claim 30, step b), lines 2-7 is confusing in reciting, 
“wherein an absence of binding of the second molecular component and an absence of a detectable signal or weakly detectable signal in the first test line indicates the presence of the neutralizing antibody in the sample, and 
wherein a presence of binding of the second molecular component and a presence of a detectable signal or weakly detectable signal in the first test line indicates the absence of the neutralizing antibody in the sample” 	
	because the recitation of “weakly detectable signal” indicates both or either the presence or absence of the neutralizing antibody.  Accordingly, it is unclear as recited how the presence or absence of neutralizing antibody is detected.

Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 20, 21, 31, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabled for a method of detecting the presence or absence of a neutralizing antibody using a lateral flow chromatographic test strip configured in claims 25 and 30, the neutralizing antibody blocking binding of 1) a receptor binding domain (RBD) and/or N-terminal domain (NTD) of SARS-CoV-2 or SARS-CoV spike protein and angiotensin-converting enzyme 2 (ACE2) fused to at least a portion of a non-human Fc region (FcACE2) and labeled with a detection agent as molecular binding pair OR 2) ACE2 and RBD and/or NTD of SARS-CoV-2 or SARS-CoV spike protein fused to at least a portion of a non-human FC region and labeled with a detection agent as molecular binding pair, does not reasonably provide enablement for detecting the presence or absence of a neutralizing antibody using the chromatographic test strip for any cell surface polypeptide molecular component and any viral surface polypeptide molecular component as molecular binding pair. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	As set forth in In re Wands, 858 F .2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988), enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include 1) the nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the quantity of experimentation necessary, 7) the relative skill of those in the art, and 8) the breadth of the claims.
As to nature of the invention, Applicant’s invention is directed to a chromatographic test strip method of detecting, based on a lateral flow, the presence or absence of a neutralizing antibody that blocks the binding of 1) RBD and/or NTD of SARS-CoV-2 or SARS-CoV spike protein and non-human FcACE2 labeled with a detection agent as molecular binding pair, wherein the RBD and/or NTD of SARS-CoV-2 or SARS-CoV spike protein is immobilized within the first test zone/line and the non-human FcACE2 labeled with a detection agent labeled with a detection agent is pre-loaded within the sample binding pad to which a plasma test sample is introduced and combined; OR 2) ACE2 and non-human FcRBD and/or NTD of SARS-CoV-2 or SARS-CoV spike protein labeled with a detection agent as molecular binding pair, wherein the ACE2 is immobilized within the first test zone/line and the non-human FcRBD and/or NTD of SARS-CoV-2 or SARS-CoV spike protein labeled with a detection agent is pre-loaded within the sample binding pad to which a plasma test sample is introduced and combined; wherein an absence of binding between the molecular components and an absence of a detectable signal in the first zone indicates the presence of the neutralizing antibody in the test sample, and a presence of binding between the molecular components and a presence of a detectable signal in the first zone indicates the absence of the neutralizing antibody in the test sample.
With respect to state of the prior art, the prior art of record fails to disclose a method of detecting the presence or absence of a neutralizing antibody for SARS-CoV-2 or SARS-CoV using lateral flow chromatographic test strip as claimed in claims 25 and 30.
	As to molecular binding pair, the direction and guidance in the specification is notably limited to lateral flow chromatographic test strip having a test line immobilized SARS-CoV2 spike protein RBD and mouse Fc-ACE2 labeled with a detection agent pre-loaded in the sample pad to which sample is introduced OR immobilized ACE2 and mouse Fc RBD and/or NTD of SARS-CoV2 spike protein labeled with a detection agent pre-loaded in the sample pad to which sample is introduced ([0032], [0046], [0058], [0084-0089], [0093-0099]; Figures 2, 3, 10). The working examples are similarly limited to SARS-CoV2 spike protein RBD and/NTD and ACE2 as molecular binding pair incorporated onto the claimed lateral flow chromatographic test strip  Based on this limited disclosure and direction, one of the skill in the art would not know how to perform the breadth of the claimed method encompassing detection of the presence or absence of a neutralizing antibody that blocks binding of any cell surface polypeptide and any viral surface polypeptide as molecular binding pair, without undue experimentation.

Response to Arguments
8.	Applicant’s arguments with respect to claims 20, 21, 25, 26, and 30-34 have been considered but are moot in light of the new grounds of rejection and because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior Art
9.	Claims 25, 26, 30, and 32-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

10.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1678                                                                                                                                                                                                        



November 18, 2022